IN THE SUPREME COURT OF PENNSYLVANIA


IN RE:                          :                             NO. 697
                                :
ORDER AMENDING RULES 1915.7 AND :                             CIVIL PROCEDURAL RULES
1915.10 OF THE PENNSYLVANIA     :
RULES OF CIVIL PROCEDURE        :                             DOCKET
                                :
                                :

                                                ORDER


PER CURIAM

       AND NOW, this 3rd day of June, 2019, upon the recommendation of the
Domestic Relations Procedural Rules Committee, the proposal having been published
for public comment in the Pennsylvania Bulletin, 48 Pa.B. 1813 (March 31, 2018) and
republished in the Pennsylvania Bulletin, 48 Pa.B. 5843 (September 22, 2018):

       It is Ordered pursuant to Article V, Section 10 of the Constitution of Pennsylvania
that Rules 1915.7 and 1915.10 of the Pennsylvania Rules of Civil Procedure are
amended in the attached form.

       This Order shall be processed in accordance with Pa.R.J.A. No. 103(b), and shall
be effective on October 1, 2019.


Additions to the rule are shown in bold and are underlined.
Deletions from the rule are shown in bold and brackets.